NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


GERREN J. McDONALD,                  )
                                     )
          Appellant,                 )
                                     )
v.                                   )           Case No. 2D17-744
                                     )
REGIONS BANK d/b/a Regions Mortgage, )
                                     )
          Appellee.                  )
                                     )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark Kiser, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa,
for Appellant.

Hope T. Cannon and Richard K. Vann, Jr.
of Bradley Arant Boult Cummings LLP,
Birmingham, Alabama, for Appellee.




PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.